Citation Nr: 0516504	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disability of the 
right foot.

2.  Entitlement to service connection for disability of the 
right hand, other than degenerative joint disease of the 
metacarpophalangeal joint of the right thumb.

3.  Entitlement to service connection for disability of the 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972 and from January 1975 to July 1992.

In August 2000, the RO, in pertinent part, denied service 
connection for disabilities of the left foot, right hand, and 
back, and for migraine headaches, high blood pressure, and 
right ear hearing loss.  The veteran perfected an appeal to 
the Board of Veterans' Appeals (Board) with respect to each 
of these issues.  In his notice of disagreement, dated in 
September 2000, the veteran clarified that he was seeking 
service connection for a disorder of the right foot, rather 
than the left, and he formally withdrew the left foot issue 
from appeal in April 2001.  38 C.F.R. § 20.204.  In November 
2001, the RO granted service connection for migraine 
headaches and arterial hypertension (i.e., high blood 
pressure).  In March 2004, the RO granted service connection 
for right ear hearing loss and degenerative joint disease of 
the metacarpophalangeal joint of the right thumb.  
Consequently, the issues of entitlement to service connection 
for these disabilities are no longer before the Board on 
appeal.

The Board notes that in May 2002 the veteran filed an NOD 
with respect to the initial evaluations assigned for migraine 
headaches and arterial hypertension.  Although the RO 
furnished him a statement of the case (SOC) in May 2002, the 
veteran did not perfect his appeal of those issues by filing 
a substantive appeal.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202.  Consequently, those issues are not 
properly before the Board.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  In obtaining records in the 
custody of a Federal department or agency-such as service 
medical records and records from VA medical facilities-VA is 
required to make as many requests as are necessary to obtain 
the records, and may end its efforts to obtain the records 
only if it concludes that the records sought do not exist or 
that further efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
Id.

In the present case, not all of the service medical records 
pertaining to the veteran's second period of service (i.e., 
the period from January 1975 to July 1992) have been 
obtained.  Although the claims file contains a good deal of 
clinical evidence dated from 1990 to 1992, there is no 
evidence of record-other than dental records-from the 
periods January 21, 1975 to June 18, 1980 or February 10, 
1981 to January 28, 1990.  Significantly, the claims file 
contains an in-service clinical record, dated in June 1991, 
that refers to past radiographic studies that were performed 
on the veteran's right foot and ankle, low back, and right 
hand between June 1987 and December 1989.  In addition, the 
veteran has reported that he was originally treated for right 
foot problems around 1975 or 1976; that he was treated for a 
lifting injury to his low back around 1978 or 1979; and that 
he was seen for problems with his right hand around 1987 or 
1988.  Presently, none of the actual reports of the 
referenced radiographic studies between June 1987 and 
December 1989 are of record.  Nor are there records in the 
claims file corresponding to the above-referenced periods of 
treatment identified by the veteran.  The record does show 
that the RO requested evidence from the service department in 
June 2002.  Only dental records were received, however, and 
no affirmative response was obtained with respect to the 
availability of additional clinical records.  Under the 
circumstances, a remand is required.


A remand is also required in order to assist the veteran in 
obtaining additional records of his VA treatment, and 
additional records of his treatment at the U.S. Naval 
Hospital, Roosevelt Roads (USNH).  The veteran has reported 
that he began receiving treatment at the VA Medical Center 
(VAMC) in San Juan after moving from Panama in 1999.  There 
is also evidence that he was treated at the USNH in 2000.  
Materials in the claims file indicate that he was seen at one 
or both of those facilities for difficulties with his right 
hand in November 2000 and March 2001, and that radiographic 
studies of his right ankle and foot were undertaken at the 
VAMC in July and October 2000.  Currently, however, the only 
VA treatment reports of record are from the period December 
2002 to March 2003, and the only reports of record from the 
USNH are from June and July 2000.  Accordingly, and because 
it does not appear that efforts have been made to obtain 
complete records from either of these facilities, further 
development is necessary.

If, on remand, additional evidence is obtained that is 
relevant to the veteran's claims, the claims file should be 
returned to one of the examiners who previously offered 
opinions as to the etiology of the veteran's right 
foot/ankle, right hand, and back disabilities for purposes of 
allowing the examiner to review the additional evidence and 
to make amendments to those opinions based on such review, if 
any are necessary.  If the prior examiners are unavailable, 
or it is otherwise determined that a new examination, or 
examinations, are necessary for purposes of providing the 
requested information, a new examination should be scheduled.  
In this regard, the veteran is notified that it is his 
responsibility to report for any such examination(s), and to 
cooperate in the development of his case.  The consequences 
of failure to report for a VA examination without good cause 
may include denial of his claim(s).  38 C.F.R. §§ 3.158, 
3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make additional attempts to obtain a 
complete copy of any service medical records 
pertaining to the veteran, to include any 
clinical treatment records, records of 
hospitalization, and any other records of 
medical treatment or examination, to include 
any records of radiographic studies.  The 
response and/or any evidence received should 
be associated with the claims file.  If no 
such records exist, or if they cannot be 
obtained, a determination should be made 
concerning whether the records sought do not 
exist or further efforts to obtain these 
records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

2.  Obtain copies of all relevant records of 
the veteran's treatment for his right lower 
extremity, right hand, and back since January 
1, 1999 at the VAMC in San Juan.  The 
materials obtained should be associated with 
the claims file.

3.  Obtain copies of all relevant records of 
the veteran's treatment for his right lower 
extremity, right hand, and back since January 
1, 1999 at the USNH, Roosevelt Roads.  The 
materials obtained should be associated with 
the claims file.

4.  If, after the foregoing development has 
been completed, additional evidence is 
obtained that is relevant to the veteran's 
claims, the claims file should be returned to 
one of the examiners who previously offered 
opinions as to the etiology of the veteran's 
right foot/ankle, right hand, and back 
disabilities.  The examiner should be asked 
to review the additional evidence and to make 
amendments to his prior opinions based on 
such review, or to indicate that amendment to 
the previous opinion is not necessary.  The 
examiner's analysis, with respect to each 
disability, should be directed to the 
question of whether it is at least as likely 
as not (i.e., whether it is 50 percent or 
more probable) that the disability can be 
attributed to the veteran's period(s) of 
active military service.  A complete 
rationale should be provided.  If the prior 
examiners are unavailable, or it is otherwise 
determined that a new examination, or 
examinations, is necessary for purposes of 
providing the requested information, a new 
examination should be scheduled.


5.  After all necessary development has been 
completed, take adjudicatory action on the 
claims here in question.  If any benefit 
sought remains denied, furnish an SSOC to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


